UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-6189



WILLIAM A. FISHER,

                                            Plaintiff - Appellant,

          versus


L. WHITE, Guard; BERLIN, Guard; HOLLOWOOD,
Guard; CARTY, Guard,

                                           Defendants - Appellees,

          and


MR. ANGALO, Surgeon,

                                                         Defendant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Richard L. Williams, Senior Dis-
trict Judge. (CA-99-199-3)


Submitted:   June 15, 2000                 Decided:   June 22, 2000


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.
William A. Fisher, Appellant Pro Se. Alexander Leonard Taylor, Jr.,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     William Fisher appeals the dismissal without prejudice of his

pro se 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.      Fisher's

complaint was dismissed for failure to comply with the district

court's orders requiring that he comply with basic filing require-

ments. This court may exercise jurisdiction only over final orders,

28 U.S.C. § 1291 (1994), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (1994); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).    Because Fisher

may be able to save this action by particularizing his complaint in

compliance with the district court's orders, the order which Fisher

seeks to appeal is not an appealable final order.    See Domino Sugar

Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064 (1993).     Ac-

cordingly, we dismiss the appeal.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED

                                2